 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9                                                 ***
10   DENNIS HOF, SUZETTE COLE, Trustees of               Case No. 2:18-cv-01050-RFB
     Moundhouse 2000 Trust THOMAS POTTER,
11   Trustee of Moundhouse 2000 Trust                                AMENDED ORDER
     MARK WRAY, Trustee of Moundhouse 2000
12   Trust
13                       Plaintiff,
14           v.
15   NYE COUNTY et al.,
16                     Defendants.
17
18          Plaintiff Dennis Hof opened this case by filing a complaint on April 18, 2017. Plaintiff
19   filed a certificate of cash deposit of $350 as bond in support of a temporary restraining order on
20   June 11, 2018. ECF No. 9. On December 28, 2018, Suzette Cole, Thomas Potter, and Mark Wray
21   as trustees of Moundhouse 2000 Trust, were substituted as the proper plaintiff in lieu of Dennis
22   Hof. ECF No. 26. The Court ordered the case dismissed with prejudice pursuant to the parties’
23   stipulation for voluntary dismissal on February 11, 2019. ECF No. 30. However, the judgment
24   did not address the certificate of cash deposit. The Court now corrects its Order to include
25   instructions regarding the $350.00 deposit.
26   ///
27   ///
28   ///
 1          IT IS ORDERED that the $350.00 deposit, plus interest, be refunded in accordance with
 2   the certificate of cash deposit, ECF No. 9, to:
 3                  Randazza Legal Group, PLLC
 4                  2764 Lake Sahara Drive, Suite 109
 5                  Las Vegas, NV 89117
 6
 7          DATED this 23rd day of August, 2019.
 8
                                                             __________________________________
 9                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       -2-
